             Case 2:20-cv-01405-JCM-VCF Document 131 Filed 11/25/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***

4

5
      T1 PAYMENTS LLC, a Nevada limited liability
6     company,
7                          Plaintiff,                    2:20-cv-01405-JCM-VCF
                                                         MINUTE ORDER
8     vs.
      BEYOND WEALTH PTE LLC, a Utah limited
9
      liability company,
10                          Defendants.
11
      BEYOND WEALTH PTE LLC, a Utah limited
12    liability company,

13
                           Plaintiff,

14
      vs.
      T1 PAYMENTS LLC, et al.,
15
                            Defendants.
16
              Before the Court is T1 Payments LLC’s Motion for Protective Order (ECF NO. 129).
17
              Accordingly, IT IS HEREBY ORDERED that any opposition to T1 Payments LLC’s Motion for
18
     Protective Order (ECF NO. 129) must be filed on or before December 4, 2020. Any reply in support of
19
     T1 Payments LLC’s Motion for Protective Order (ECF NO. 129) must be filed on or before December 9,
20
     2020.
21
              IT IS FURTHER ORDERED that a video conference hearing on T1 Payments LLC’s Motion for
22
     Protective Order (ECF NO. 129) is scheduled for 11:00 AM, December 14, 2020.
23
              IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
24
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
25
     conference hearing by noon, December 11, 2020.
           Case 2:20-cv-01405-JCM-VCF Document 131 Filed 11/25/20 Page 2 of 2




1           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

2           INSTRUCTIONS FOR THE VIDEO CONFERENCE

3           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

4    to the participants email provided to the Court.

5           • Log on to the call ten (10) minutes prior to the hearing time.

6           • Mute your sound prior to entering the hearing.

7           • Do not talk over one another.

8           • State your name prior to speaking for the record.

9           • Do not have others in the video screen or moving in the background.

10          • No recording of the hearing.

11          • No forwarding of any video conference invitations.

12          • Unauthorized users on the video conference will be removed.

13

14          Dated this 25th day of November, 2020.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
